[tcbcontract0.jpg]


CONTRACT FOR DISTRIBUTION CENTER AND LOGISTICS SERVICES


This Contract for Distribution Center and Logistic Services (the “Agreement”)
will become effective at time of CE Mark approval (expected in Q1 2016)     
    

BETWEEN:
TCB – Technology Consult Berlin GmbH (the "Logistic Service Provider"), a
company organized and existing under the laws of the Germany, with its head
office located at:
 
Rheinstrasse 45-46, 12161 Berlin, Germany

 
AND:
MEDOVEX (the "Company"), a company organized and existing under the laws of the
Georgia of the United States of America, with its head office located at:
 
3279 Hardee Avenue, Atlanta, GA 30341, USA

 
RECITALS:


WHEREAS, MEDOVEX imports goods from overseas and has need of a Logistics Service
Provider to help manage and coordinate the importing process; and


WHEREAS, Logistics Service Provider has expertise and experience in providing
these services; and


WHEREAS, MEDOVEX wishes to utilize Logistics Service Provider’s services in
connection with the importation of MEDOVEX’s goods;


NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the MEDOVEX agree as follows:
 
 
1.
RECITALS



The recitals set forth above are integral to and made a part of this Agreement
by reference.

 
 
2.
TERM



This Agreement shall remain in force from the date first set forth above for a
period of two years and shall be automatically renewed thereafter on a
year-by-year basis. This term shall always be subject to the termination
provisions set forth herein.
 

--------------------------------------------------------------------------------

Contract for Distribution Center and Logistics Services
 
Page 1 of 16

--------------------------------------------------------------------------------

 
 
3.
APPOINTMENT OF LOGISTICS SERVICE PROVIDER



(a)
MEDOVEX agrees to employ Logistics Service Provider to perform the services set
forth herein and Logistics Service Provider agrees to perform these services.
The scope of this employment will be as follows:



MEDOVEX imports goods into Germany EU and provides distributional services to
all sites in Germany, other EU countries. For Switzerland an additional
agreement has to be drafted.


These services will encompass all modes of transportation.


(b)
This is a non-exclusive agreement.  Logistics Service Provider is free to
perform services for other shippers and MEDOVEX is free to employ other
providers to perform services covered by this Agreement.



Notwithstanding the foregoing, Logistics Service Provider shall not provide like
services for direct competitors of MEDOVEX in same geographic scope as described
in Section 3 (a).

 
 
4.
LOGISTICS SERVICES



Logistics Service Provider shall have the following responsibilities:


(a)
Receipt, management, and transmission of MEDOVEX shipping data;



(b)
Management of MEDOVEX’s import program on a Purchase Order basis;



(c)
Management of MEDOVEX vendors;



(d)
Receiving, booking, routing and dispatch of MEDOVEX’s cargo;



(e)
Warehousing, cargo consolidation and LCL services;



(f)
Preparation and management of shipping documentation, including documentation
necessary to effect importation into the destination countries and release of
cargo;



(g)
Preparation of reports to MEDOVEX;



(h)
Coordination with other MEDOVEX service providers in the importation process;
and



(i)
Such other tasks as may be reasonably necessary to effectuate the safe,
expeditious, and efficient flow of MEDOVEX’s import goods and related
documentation.



The specific tasks encompassed by these services shall be set forth in the
Standard Operating Procedures (“SOP”) for this Agreement, which are attached
hereto as Exhibit A [Note: Exhibit A already used for MEDOVEX affiliate
listings] and made a part hereof by reference, and/or in written instructions
from MEDOVEX. Logistics Service Provider agrees to perform all tasks reasonably
related to the services set forth above.

 

--------------------------------------------------------------------------------

 Contract for Distribution Center and Logistics Services
 
Page 2 of 16

--------------------------------------------------------------------------------

 


5.
AGREEMENT ADMINISTRATION



(a)
Account Management. Logistics Service Provider shall designate a senior level
executive to be the Account Manager responsible for overseeing MEDOVEX’s
account. The Account Manager must have the authority to make decisions
concerning all elements of MEDOVEX’s account.



Other responsibilities of the Account Manager will include: (i) working with
MEDOVEX to establish a strategic relationship; (ii) overseeing coordination of
all of Logistics Service Provider’s activities relating to MEDOVEX’s account;
(iii) insuring that all service requirements of this Agreement are performed
satisfactorily. The Account Manager will meet with MEDOVEX’s management on a
regular basis to discuss Logistics Service Provider’s performance and service
levels.


(b)
Procedures and Metrics. Logistics Service Provider and MEDOVEX shall cooperate
in developing and continually improving the SOP for activities under this
Agreement. Logistics Service Provider and MEDOVEX shall also agree on
performance levels and service quality criteria (“Service Standards”) to measure
and evaluate Logistics Service Provider’s services under this Agreement. These
Service Standards shall be made a part of the SOP in Exhibit A [Note: Exhibit A
already used for MEDOVEX affiliate listings]. Logistics Service Provider will
provide reports in a format and at intervals determined by MEDOVEX measuring its
performance under the Service Standards. [Note: We have not reviewed SOPs or
Service Standards]

 
 
6.
COMPENSATION AND PAYMENT



(a)
MEDOVEX agrees to pay to Logistics Service Provider the rates and charges set
forth in Exhibit B, attached hereto and incorporated herein by reference, as
full and complete compensation for the services to be provided hereunder. Such
rates may be amended or changed only with the mutual written agreement of both
parties.



(b)
Logistics Service Provider shall invoice MEDOVEX within two to five business
days of the end of each month for all compensable services performed during that
week. Invoices shall be in the form attached to this Agreement as Exhibit C.
Payment of each invoice shall be made by MEDOVEX within 15 days following
receipt. Logistics Service Provider agrees that no penalties or interest will be
assessed to another 15 days for past due amounts.

 
 
7.
INDEPENDENT CONTRACTOR



Logistics Service Provider is an independent contractor and shall have sole and
exclusive control over the manner in which it, its employees and agents perform
the services to be provided under this Agreement. Logistics Service Provider
shall have the right to engage and employ such individuals and agents as may be
necessary in connection with the services to be provided under this Agreement,
provided that such individuals and agents shall be subject to control,
contractual or otherwise, solely and exclusively by Logistics Service Provider.
 
 

--------------------------------------------------------------------------------

 Contract for Distribution Center and Logistics Services
 
Page 3 of 16

--------------------------------------------------------------------------------

 


8.
LIABILITY



(a)
Logistics Service Provider agrees that it will be fully responsible, without
limitation, for any loss or damage to MEDOVEX’s cargo while such cargo is in the
possession or control of Logistics Service Provider. Logistics Service
Provider’s liability shall be for the cost of the cargo plus any expenses
incurred by MEDOVEX pertaining to the cargo to the time of the loss or damage
including, without limitation, duties, transportation charges, forwarding and
brokerage fees, etc. This provision shall not limit or detract from MEDOVEX’s
right to assert claims against other parties for the same damages including,
without limitation, the ocean carrier under whose through bill of lading the
cargo is carried.



(b)
Logistics Service Provider agrees that it will also be liable, without
limitation, for any direct extra expenses incurred by MEDOVEX arising from
Logistics Service Provider’s failure to discharge its obligations and
responsibilities under this Agreement.



(c)
MEDOVEX shall have (i) twelve months from the date of delivery, or (ii) a
reasonable time if the goods are not delivered, in which to file a claim with
Logistics Service Provider.



(d)
All claims shall be paid, settled, or disallowed by Logistics Service Provider
within 30 days of filing. If no response is received within this time, MEDOVEX
will assume the claim has been allowed and deduct the amount claimed from the
next payment(s) of Logistic Service Provider invoices. Whenever Logistics
Service Provider disallows a claim by MEDOVEX, it shall provide a lawful reason
for doing so, which shall be stated in writing by Logistics Service Provider
itself, not its insurer. MEDOVEX shall have 180 days from the date of Logistic
Service Provider’s response to its claim in which to file suit against Logistic
Service Provider for loss or damages arising from such claim.



(e)
Logistics Service Provider shall indemnify, defend and hold harmless MEDOVEX,
its officers, employees, agents, representatives and affiliates from and against
any and all liability, loss, damages, claims, suits, costs or expenses,
including reasonable attorneys’ fees, asserted against MEDOVEX based upon,
arising out of or in connection with (i) any acts or omissions by Logistics
Service Provider or its agents, sub-agents, representatives or employees, (ii)
any breach or non-fulfillment of any representation, warranty or covenant of
Logistics Service Provider provided herein, or (iii) any claim, losses, damages,
costs, or expenses asserted against MEDOVEX by Logistics Service Provider, its
employees, agents or any other person for any injury (including sickness,
disease or death) or claim or injury to property arising out of or in connection
with the performance of this Agreement.



(f)
No salvage of any kind or nature shall be sold or offered for sale or in any
other way disposed of to any third party without the prior written consent of
MEDOVEX. All salvage receipts shall be payable to MEDOVEX and credited against
MEDOVEX’s claim against Logistics Service Provider.



Unless MEDOVEX directs otherwise, all freight subject to salvage shall be
returned to MEDOVEX, at Logistics Service Provider’s sole cost and expense, for
salvage and appropriate credit. MEDOVEX may determine, within its sole
discretion, subject to a reasonableness standard, whether the goods may be
salvaged, and if salvageable, the value of such salvage. Such decision will be
consistent with all applicable federal and provincial regulations.


(g)
Logistics Service Provider’s responsibilities and liabilities set forth above
shall not be limited in any manner whatsoever by any terms incorporated by
reference into this Agreement or contained in documentation issued by Logistics
Service Provider.



(h)
Indemnity. Logistics Service Provider shall at all times (both during and after
the term hereof) indemnify, defend and hold harmless MEDOVEX, its agents and
employees against and from any and all claims, losses, damages, costs,
penalties, fines, legal fees and all other expenses relating to, arising out of
or connected with Logistics Service Provider’s services and/or acts or omissions
of Logistics Service Provider, its employees or agents, of every nature or
character (including, but without limitations, claims for personal injury, death
and damage to property, clean-up costs from commodity spills and damage to the
environment) asserted against MEDOVEX (a) by any agent or employee of Logistics
Service Provider or (b) by any other person.

 
 

--------------------------------------------------------------------------------

 Contract for Distribution Center and Logistics Services
 
Page 4 of 16

--------------------------------------------------------------------------------

 


9.
RECEIPTS



Each incident of transportation of property under this Agreement shall be
evidenced by a written receipt in a form and manner approved by MEDOVEX. To the
extent any term or condition of any receipt conflicts in any way with any term
or condition of this Agreement, this Agreement shall take precedence and
prevail.

 
 
11.
INSURANCE



(a)
Logistics Service Provider shall at all times during the term of this Agreement
and any period during which Logistics Service Provider provides services
pursuant to Section 22 hereof following termination of this Agreement, at its
own expense, have and maintain in full force and effect, Comprehensive General
Liability and Cargo Damage Insurance with reliable insurance companies
acceptable to MEDOVEX, and in the following amounts, which amounts may be
subsequently modified by MEDOVEX upon 60 days written notice: $ 1 Million
Comprehensive General Liability; $250,000 Cargo Damage. (Note: Are these
sufficient amounts in [CURRENCY])

 
(b)
Logistics Service Provider will not cancel or change coverage of the insurance
without first giving MEDOVEX 30 days prior written notice, and that the
Logistics Service Provider will be liable to MEDOVEX for any and all damages
resulting from it’s failure to give such notice.

 
 
12.
NO LIEN



Logistics Service Provider shall have no lien on any shipment or portion thereof
for which it provides services under this Agreement or on any documentation
relating thereto.


 
13.
GOVERNING LAW / DISPUTE RESOLUTION



It is the intention of the MEDOVEX parties that the provisions of this Agreement
shall be construed and enforced according to the laws of the Georgia of the
United States, without regard to its conflict of law rules. All controversies
and claims arising hereunder, and all actions and proceedings, shall be brought
to a court of Georgia of general jurisdiction or the Federal court of The United
States of America and both parties consent to the venue and jurisdiction of the
courts of that city. Nothing in this Agreement limits the MEDOVEX’s right to
seek provisional injunctive relief in the appropriate jurisdiction.




14.
RECORDS; AUDIT



(a)
Logistics Service Provider shall keep records hereunder according to reasonable
procedures established by MEDOVEX and communicated to Logistics Service Provider
from time to time. Logistics Service Provider shall promptly furnish to MEDOVEX
copies of all records kept hereunder upon request.

 
 

--------------------------------------------------------------------------------

 Contract for Distribution Center and Logistics Services
 
Page 5 of 16

--------------------------------------------------------------------------------

 
 
(b)
MEDOVEX, its auditors or other authorized representatives or employees shall, at
all reasonable times and upon reasonable notice, be afforded access to, and
shall have the right to inspect and audit, all of Logistics Service Provider’s
books and records relating to the performance of this Agreement to the extent
reasonably necessary to assure that Logistics Service Provider is complying with
the terms of this Agreement.



(c)
Logistics Service Provider shall preserve all records relating to this
Agreement, including, without limitation, licenses, permits, evidences of
authority issued by governmental bodies, memoranda and correspondence, for the
period of time specified by MEDOVEX, or as required by law, whichever is
greater.



(d)
MEDOVEX shall have the right to obtain assurances from Logistics Service
Provider at any time concerning Logistics Service Provider’s financial and
economic condition.





15.
ENVIRONMENTAL POLICY



MEDOVEX is committed to the goal of continuously improving its environmental
impact while maintaining the highest customer service, best product selection
and quality, at the lowest possible cost. MEDOVEX and Logistics Service Provider
hereby commit to improving environmental quality by working closely with each
other to identify opportunities and promote practices that benefit the
environment.




16.
COMPLIANCE WITH APPLICABLE LAWS AND REGULATIONS



Logistics Service Provider shall comply with all applicable federal, and
provincial/state laws, regulations, policies and practices as well as the
regulations of any other country in which it performs services under this
Agreement. In particular, and without detracting from the generality of the
foregoing, Logistics Service Provider shall be knowledgeable about, and fully in
compliance with, any legal requirements pertaining to the transportation of
hazardous materials, dangerous goods, or overweight containers.




17.           PROHIBITED PAYMENTS


Logistics Service Provider and any related entity (collectively “Logistics
Service Provider”) rendering services to MEDOVEX and its subsidiaries and
affiliates (collectively, (“MEDOVEX”) makes the following representations,
warranties, covenants, agreements and undertakings, and accepts the following
conditions:


(a)
Logistics Service Provider shall comply with all laws of the countries in which
services are rendered to MEDOVEX.



Foreign Corrupt Practices Act (“FCPA”), the EU-wide Corruption of Foreign Public
Officials Acts and any amendments thereto which will be supplied to Logistics
Service Provider upon request. Logistics Service Provider must comply with the
highest standard or requirement set by the laws of the European Union.


(b)
Logistics Service Provider, in rendering services under this Agreement, has not
and will not pay, offer, or promise to pay, or authorize the payment, directly
or indirectly, through third persons or otherwise, of any monies or anything of
value to any government official (for purposes of this Agreement this term is
defined to include any officer or employee of a government or any department,
agency or instrumentality thereof,



(c)
or any public international organization, or any person acting in an official
capacity for or on behalf of any such government or department, agency or
instrumentality or for or on behalf of any such public international
organization and any political party, official thereof or candidate for
political office) of any country, for the purpose of: influencing any official
act or decision by such official, person or party, or inducing such official,
person or party to perform or omit any act in violation of his or its lawful
duty,

 
 

--------------------------------------------------------------------------------

 Contract for Distribution Center and Logistics Services
 
Page 6 of 16

--------------------------------------------------------------------------------

 
 
(d)
or to secure any improper advantage, or inducing such official, person or party
to use his or its influence with a government or any of its agencies or
instrumentalities to affect or influence any act or decision of such government
or agency or instrumentality in order to obtain, retain or direct business for,
with or to any person or entity (any such payment is a “Prohibited Payment”).



The term Prohibited Payment as used herein does not include payments in modest
amounts to government employees for the purpose of expediting and securing a
routine administrative action ordinarily performed by such employees, provided
the recipient of such service or action is entitled to receive such service or
action and the payment is customary and appropriate in the country, provided,
however, that Logistics Service Provider must secure advance written approval
from MEDOVEX for any such payments and must periodically report such payments to
MEDOVEX pursuant to the procedures established by MEDOVEX (which include
pre-approvals on a blanket basis).


The term “routine administrative action”, as used herein, refers to actions
commonly performed by certain government officials, including, without
limitation, obtaining permits, licenses, or other official documents in order to
qualify to do business in a country; processing visas and work orders; providing
police protection, mail pickup and delivery, customs and other inspections;
providing phone and utility services; loading and unloading cargo and actions of
a similar nature.


The term “routine administrative action” shall not refer to decisions by a
governmental official related to the award or direction of new or continuing
business to any person or entity;


(e)
Logistics Service Provider shall not offer or make any payment, loan or transfer
of value to any director, officer, employee or agent of MEDOVEX or of its actual
or potential customers or suppliers, or offer to make any payment, loan or
transfer of value on behalf of MEDOVEX that is prohibited by any applicable law.



(f)
It is the intent of the MEDOVEX that no payments, loans or transfer of value
shall be made that have the purpose or effect of public or commercial bribery,
acceptance of or acquiescence in extortion, kickbacks or other unlawful or
improper means of obtaining or retaining business. Logistics Service Provider
will ensure that no commission or fee is paid by Logistics Service Provider to
any third party without MEDOVEX’s prior, written approval.



(g)
Before any shareholder, officer, director or employee of Logistics Service
Provider or any related party rendering services to MEDOVEX becomes a government
official (as defined in subparagraph (b) above) Logistics Service Provider shall
notify MEDOVEX for purposes of determining whether continued employment would be
inconsistent with the representations and warranties set forth in this Section
17. MEDOVEX’s determination on this question shall be binding.



(h)
In any case where Logistics Service Provider proposes to render services to
MEDOVEX by a related entity and a government official of the territory in which
the services will be rendered has a financial interest in such entity, Logistics
Service Provider will provide advance notification to MEDOVEX for purposes of
determining whether utilization of such entity would be inconsistent with the
representations and warranties set forth in this Section 17. MEDOVEX’s
determination on this question shall be binding.



(i)
All expenses incurred shall be reported fully and accurately in the books and
records of Logistics Service Provider and all such books and records showing
expenses shall reflect the purpose of each expense and the recipient and the
beneficiary of such expense, and that there will be written records of each and
every service Logistics Service Provider performs on behalf of MEDOVEX.



(j)
To confirm compliance with the provisions of this Section 17, Logistics Service
Provider shall answer in reasonable detail any questionnaires or other written
or oral communications relating thereto from MEDOVEX, or from their outside
auditors, attorneys or other designees, and shall also, upon request, make its
books and records related to this provision available to MEDOVEX, or to its
outside auditors, attorneys or other designees.

 
 

--------------------------------------------------------------------------------

 Contract for Distribution Center and Logistics Services
 
Page 7 of 16

--------------------------------------------------------------------------------

 
 
(k)
In the event that MEDOVEX concludes that there has been a breach of the
representations and warranties set forth in this Section 17, it may terminate
this Agreement without further liability or obligation to pay any fees, which
are associated with the activities that caused such breach.

 


18.
GLOBAL CONDITIONS



Logistics Service Provider also agrees to provide services to overseas
subsidiaries or affiliates of MEDOVEX in any non-EU-Country in which Logistics
Service Provider operates. These services shall be provided by Logistics Service
Provider, or its subsidiaries or affiliates, pursuant to a separate agreement
containing the same, or substantially the same, terms and conditions as this
Agreement.


The rates in all such agreements, including this one, shall be calculated on the
basis of MEDOVEX’s total volumes handled by Logistics Service Provider, its
subsidiaries and affiliates, throughout the world. Neither Logistics Service
Provider nor MEDOVEX shall be the guarantor of the performance of their
respective subsidiaries and affiliates under these separate agreements,
provided, however, that Logistics Service Provider shall be the guarantor of the
rate obligations set forth in this Section.




19.
NON-ASSIGNABILITY



The rights and obligations of this Agreement are personal to Logistics Service
Provider and MEDOVEX and this Agreement shall not be assignable or otherwise
transferable by either party, in whole or in part, without the written consent
of the other party, provided that MEDOVEX shall have the right to assign this
Agreement, in whole or in part, to any entity controlling, controlled by, or
under common control with MEDOVEX.




20.
CONFIDENTIALITY



MEDOVEX agrees to abide by the provisions set forth in any separately agreed
confidentiality agreement between them. If no such separate agreement exists,
they agree to abide by the following. As part of the business relationship
between MEDOVEX and Logistics Service Provider, Logistics Service Provider may
be in, or come into, possession of information or data which is not available to
the public and which constitute trade secrets, know-how, and confidential
information or are otherwise considered secret by MEDOVEX (hereinafter
“Information”).


In consideration of the receipt of such Information and the benefits it receives
under this Agreement, Logistics Service Provider agrees to maintain such
Information in the utmost of confidence; to use such Information solely in
connection with the business relationship created by this Agreement; and to take
all measures necessary to protect such Information from disclosure.




21.           TERMINATION


(a)
This Agreement may be terminated by either party, with or without cause, upon
ninety (90) days written notice before the end of each contract period as
defined in section 2 of this agreement. Notwithstanding the above, either party
may terminate this Agreement upon immediate written notice if the other party
has failed to cure a material breach of this Agreement within sixty (60) days
following written notice thereof.

 
 

--------------------------------------------------------------------------------

 Contract for Distribution Center and Logistics Services
 
Page 8 of 16

--------------------------------------------------------------------------------

 
 
(b)
If a petition in bankruptcy is filed against either party of this Agreement, or
a party becomes becomes insolvent, makes a general assignment for the benefit of
creditors or a proposal in bankruptcy, the other party may terminate this
Agreement immediately without notice and without further obligation.



(c)
Failure by either party to comply with any of its material obligations hereunder
shall entitle the other party to give notice to the defaulting party requiring
such defaulting party to cure such default. If such default is not cured within
30 days from receipt of such notice, the notifying party shall be entitled,
without prejudice to any of its other rights under this Agreement or by law, to
terminate this Agreement upon the conclusion of such 30-day cure period by
giving written notice to the defaulting party upon the conclusion of such cure
period.



(d)
Either party may terminate this Agreement by giving 30 days written notice to
the end of a month if the other party is acquired or dissolved or has a minimum
change of 51% in ownership control (directly or indirectly).





22.
CONTINUING COOPERATION



Logistics Service Provider agrees that, in the event its services under this
Agreement are terminated for any reason, it will provide full and complete
cooperation to assure that MEDOVEX’s cargo, data and documentation continue to
be handled efficiently, safely and expeditiously during the transition of
services to another service provider. In particular, and without affecting the
generality of the foregoing, Logistics Service Provider agrees that it shall not
delay the transportation of goods or transmission of data or documents, whether
or not such goods, data or documentation are in its control or possession,
during any such transition.




23.
FORCE MAJEURE



(a)
Neither MEDOVEX nor Logistics Service Provider shall be liable for damages for
any delay or failure to perform any of the terms and provisions of this
Agreement arising from causes beyond its control, including but not limited to,
acts of God or public enemies, acts of civil or military authority, labor
disputes, fires, riots, wars or conditions of war, embargoes, accidents,
epidemics, floods or other unusually severe weather, closing or obstruction of
highways, bridges or ferries, any of which have a material, substantial and
adverse affect on either parties ability to perform pursuant to the terms of
this Agreement.



(b)
The party claiming force majeure shall notify the other party within 48 hours of
when it learns of the existence of such a condition and shall similarly notify
the other within a period of two working days after the condition is remedied.
If such condition of force majeure, however, is not remedied within 20 days, the
unaffected party shall have the right to terminate this Agreement.





24.
HEADINGS



The headings contained herein are for reference purposes only and shall not be
deemed to modify the text hereof.




25.
SEVERABILITY



In the event any phrase, clause, sentence, or other provision contained in this
Agreement shall violate any applicable statute, ordinance, rule or EU or US law,
such phrase, clause, sentence or provision shall be ineffective to the extent of
such violation without invalidating any other provision of this Agreement.

 
 

--------------------------------------------------------------------------------

 Contract for Distribution Center and Logistics Services
 
Page 9 of 16

--------------------------------------------------------------------------------

 
 
26.
NOTICES



Notices hereunder shall by given by mail, postage prepaid, or via facsimile
transmission, to the parties at the following addresses:
 
 
MEDOVEX: 
Medovex Corporation3279 Hardee Avenue, Atlanta, GA 30341, USA



Logistics Service Provider:
TCB – Technology Consult Berlin GmbH, Rheinstrasse 45-46, 12161 Berlin, Germany





27.
ENTIRE AGREEMENT



This Agreement and the attached Exhibits represent the entire understanding of
MEDOVEX and cannot be amended except in a writing signed by both parties. All
prior discussions, understandings, negotiations and agreements are merged
herein.




28.
WAIVER



The failure of either party to insist in any one or more instances upon strict
performance of any of the provisions of this Agreement or to take advantage of
all of its rights hereunder shall not operate as a continuing waiver of any of
its rights exercisable under this Agreement.




29.
PRECEDENCE



The terms of this Agreement, including its Exhibits, shall be superior to and
take precedence over, any trading conditions, standard terms and conditions, or
forms issued by Logistics Service Provider in the course of performing services
under this Agreement and this Agreement and Exhibits shall govern in the event
of a conflict. In the event of any conflict between this Agreement and any of
the Exhibits to this Agreement, the terms of the Agreement shall prevail.




30.
SURVIVAL



The following provisions of this Agreement shall survive cancellation,
termination, or expiration of the Agreement: 6, 8, 10, 12, 13, 14, 18, 20, 22,
23, 24 and 26.




31.
CURRENCY



Unless specified otherwise, all statements of or references to amounts in this
Agreement are to lawful money of Germany and Euro-Zone (EURO).

 
 

--------------------------------------------------------------------------------

 Contract for Distribution Center and Logistics Services
 
Page 10 of 16

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, each party to this agreement has caused it to be executed at
BERLIN, GERMANY on the date indicated above.


                                                                                     


 
 LOGISTIC SERVICES PROVIDER
 
 Medovex Corporation
 
_________________
Authorized Signature
 
_________________
Authorized Signature
 
 Gerald Schröder, CEO  Jarrett Gorlin, CEO

 
                                                                                          
 
 

--------------------------------------------------------------------------------

Contract for Distribution Center and Logistics Services

 
Page 11 of 16

--------------------------------------------------------------------------------

 

EXHIBIT A
AFFILIATE LISTING, STANDARD OPERATING PROCEDURES & SERVICE STANDARDS


 
1. Logistics, Warehousing and Customer Service Support
 
 
-  Store your products properly  

 
 
-  Managing of expiration dates  

 
 
-  Using our warehousing software with LOT-Management

 
 
-
Provide and guarantee traceability for products in and out 

 
 
-  Shipping goods to (enter Countries) other Countries on request  

 
 
-  Invoicing of your goods with our own accountancy system  

 
 
-  Customs regulations and applications for shipments leaving the EU

 
 
-  Management of customer complaints  

 
 
-  Issuing of monthly reports to customer  

 
 
-  English and German speaking customer service via mail, fax and  telephone on
regular business days Mo-Fr 8 am – 5 pm (except public holidays in the Federal
State of Berlin, Germany)  

 
 
-  Customer service in other languages must be ordered separately  

 
 
-  Order cut-off time 2pm  Central European Time

 
 
 
2. Accounting, Customs Declarations & Management, Office Support, Asia Pacific
Entity

 
 
-  Acting as a Fiscal Representative (necessary, if there is no legal entity in
the AP Market)  

 
 
-  All paperwork and contacts with local authorities  

 
 
-  All paperwork and contacts with financial authorities  

 
 
-  Full accountancy procedures including receipt storing for more than 10  years
(legally required)  

 
Use of a certified accountancy software, which is updated regularily
 
 

--------------------------------------------------------------------------------

 Contract for Distribution Center and Logistics Services
 
Page 12 of 16

--------------------------------------------------------------------------------

 
 
 
-  Preparation of VAT tax declarations  

 
 
-  Handling and management of VAT  

 
 
-  Communication with a Certified Public Accountant (CPA costs for annual  tax
declaration and audited statements are not included)  

 
 
-  Management of customs requests on taxation questions  

 
 
-  Communication with Chamber of Commerce and Industry  

 
 
-  Office support for German branch including provision of a letter box for
German branch

 
 
-  Mail- & telephone service Mo-Fr. 8am – 5pm (except public holidays in the
Federal State of Berlin, Germany

 
 
-  Support with incorporation of a legal entity in Germany

 
 

--------------------------------------------------------------------------------

 Contract for Distribution Center and Logistics Services
 
Page 13 of 16

--------------------------------------------------------------------------------

 


EXHIBIT B
RATES AND CHARGES


 
1. For all Logistics, Warehousing & Customer Service Support
 
Up to 50 shipments per month                                      € 1,900.00 per
month
 
Up to 100 shipments per month                                     € 2,900.00 per
month
 
Up to 200 shipments per month                                     € 3,900,00 per
month
 
Up to 400 shipments per month                                     € 4,900,00 per
month
 
Up to 600 shipments per month                                     € 5,900,00 per
month
 
Up to 800 shipments per month                                     € 6,900,00 per
month
 


 
2. For all Accounting, Customs Declarations & Management, Office Support etc.
 
 Monthly based flat fee                                           € 2,900,00 per
month
 
Shipping costs will be charged on a separate UPS account by Medovex. Costs for a
Certified Public Accountant (necessary once a year) will also be charged
separately.  

 
3. Extra support (on request only)
 
 
-  Dunning support  

 
 
-  Replenishment of consignment stocks at clinical sites  

 
 
-  Support with product recalls  

 
 
-  Customer Mailings (Marketing, customer information)  

 
 
-  Additional customer service on request

 
 
 Rate per hour:                                                      € 89  

 
 

--------------------------------------------------------------------------------

 Contract for Distribution Center and Logistics Services
 
Page 14 of 16

--------------------------------------------------------------------------------

 
 
 
4. Warehousing Database (to be purchased for you)
 
 
-  Hospital database with all  D/A/CH sites  

 
 
-  Barcoding system to manage stocks, order times and replenishment  

 
 
-  Sales reports by customer and product  

 
 
-  Management of LOT numbers  

 
 
-  Necessary data for an ISO certified recall procedure  

 
 
Database can be used worldwide, if needed

 
One-off
purchase                                                                       
€ 4,900,00
 
Extra Programming per hour (if necessary and ordered)       € 99





--------------------------------------------------------------------------------

 Contract for Distribution Center and Logistics Services

 
Page 15 of 16

--------------------------------------------------------------------------------

 

EXHIBIT C
INVOICE FORMAT






Invoice format will be provided by Medovex at a later time.
 




--------------------------------------------------------------------------------

 Contract for Distribution Center and Logistics Services
Page 16 of 16